DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Response to Arguments
The examiner acknowledges that the amended claim set corrects the issues noted by the previous office action on (8-6-2021). All of the previous 112 rejections have been withdrawn.
Applicant's arguments filed 11-8-2021 have been fully considered but they are not persuasive.
Applicant argues…
Jones does not teach depositing the thermoplastic material within a contact point of the belts 
Jones fibers produced are too large
Jones does not produce fibers
Beachly teaches already formed nanofibers coming from the nozzle, not nanofibers that are formed after going through the nip rollers.
Applicant further argues that none of the other applied references make up for the deficiency of Jones.
This is not found to be persuasive because…
As stated in the previous office action, (Col. 4, fines 16-19) teaches that roll 3 may be replaced by any appropriate means capable of supporting the foundation in the desired position, and while it, similarly, may be an endless belt. Accordingly, the drums (2 & 3) In re Japikse, 86 USPQ 70.
As noted out by the applicant, Jones teaches depositing the material in a range of sizes including 1 mm thick in (Col. 3, lines 11-13) and 4mm in (Example 1). In addition, Jones notes on (Col. 4, lines 66-75) that the thickness of the deposited material will depend on the type of material utilized. As such, the thickness of initial deposition is understood to be material dependent. Furthermore, as implied by the applicant, if the size of the initial deposition and fibers produced impacted the size of fibers produced, the case law for result effective variables may be recited regarding the size of fibers produced, see In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955) or In re Boesch, 617 F.2d 272, 205 USPQ n re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Highlighting, a separate rejection that relied on Beachley as the primary reference, found in (Pg. 22) of the office action (8-6-2021) also teaching a method for forming a nanofiber size were not addressed in the remarks, so they are maintained.
Jones teaches in the (Abstract) that method discloses comprises the resin from the surface at a point at which it is capable of fibrillation, so that fibers are formed in the resin, effecting cure of the fibers to stabilize them, and detaching the resin and its adherent fibers from the said surface. As such, it is understood that Jones is in fact producing fibers. Highlighting, throughout the applicant’s own remarks, except for the single instance, they note Jones as producing fibers and not fibrils. 
Beachly teaches on ([0013]) the method of fabrication may include electro spinning a precursor polymer including polyacrylonitrile (PAN), or lignin, which can become a carbon nanofiber while moving in the collection compartment. As such, it is understood that a precursor material is first deposited, and not a fiber. Where the precursor material becomes a fibers as it processed through (in) the collection department. 
This is unpersuasive because as explained above there was not found to be deficiency in Jones.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

A.) Claim(s) 1-2, 6, & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over M.E.B Jones (US-3,814,791, hereinafter Jones)Regarding claim 1,
A system for forming a nanofiber, the system comprising: 
a first automated track apparatus comprising a first rotating belt spanning at least two first rollers; 
a second automated track apparatus comprising a second rotating belt spanning at least two second rollers; and 
a vessel containing a nanofiber precursor material; 
wherein: 
the first rotating belt and the second rotating belt are disposed facing each other and define a contact point where the first rotating belt and the second rotating belt are in contact with each other or are at their closest point to each other, 
such that a volume of nanofiber precursor can be deposited on the first rotating belt and the second rotating belt within the contact point; 
the first rotating belt, second rotating belt and contact point define an internal cavity where the first rotating belt and second rotating belt face each other at a distance from each other; 
the first automated track apparatus is adapted and configured to rotate the first rotating belt around the at least two first rollers and the second automated track 
the vessel is adapted and configured to deliver the volume of nanofiber precursor material to the contact point and 
the first rotating belt and the second rotating belt are adapted and configured to contact the nanofiber precursor material at the contact point such that the nanofiber precursor material adheres to the first rotating belt and the second rotating belt, such that the nanofiber precursor material spans from the first rotating belt to the second rotating belt; 
the vessel does not comprise an electrospinning nozzle; 
the nanofiber precursor material is not an electrospun material; and -2- 39153583.1 U.S. Patent Application No. 16/191,254 Attorney Docket No. 370431-1004US1(00157) Response to Non-Final Office Action issued August 6, 2021 CONFIDENTIAL
wherein, when the first rotating belt and second rotating belt move away from the contact point, the volume of nanofiber precursor material is carried into the internal cavity and is elongated while moving through the internal cavity, thereby forming a nanofiber
Jones teaches the following:
(Fig. 5) depicts the apparatus comprising a belt 37 being tensioned by two rollers. Accordingly, using an endless belt in place of a drum that is tensioned by two rollers, is understood to be disclosed. Noting, that a teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the 
(Col. 4, fines 16-19) teaches that roll 3 may be replaced by any appropriate means capable of supporting the foundation in the desired position, and while it, similarly, may be an endless belt. Highlighting, that (Fig. 5) depicts a belt 37 tensioned by two rollers. Accordingly, using an endless belt in place of a drum that is tensioned by two rollers, is understood to be disclosed. Noting that the case law for disclosed examples/ preferred embodiment / entire teaching / non- preferred embodiments may be applied. Accordingly, it has been held that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiment. In re Susi, 169 USPQ 423) Also, it has been held that a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. (In re Burckel, 201 USPQ 67).
(Col. 3, lines 53-57) teaches that the polymeric material 4 is applied to the surface of the foundation and as the foundation emerges from the exit nip a pile is pulled between the foundation and the surface of roll 2, which provides the temporary anchorage referred to above. Noting, that in (Fig. 1) the application process is depicted as being accomplished with a nozzle or icing tip.
(Col. 3, lines 50-57) teaches that polymeric pile is fed into the nip of a pair of contrarotating rolls 2 and 3 rotating in the direction of the arrows. (Col. 8, lines 9-
, f.) & g.) (Col. 3, lines 50-57) teaches that polymeric pile is fed into the nip of a pair of contrarotating rolls 2 and 3 rotating in the direction of the arrows. The polymeric material 4 is applied to the surface of the foundation and as the foundation emerges from the exit nip a pile is pulled between the foundation and the surface of roll 2, which provides the temporary anchorage referred to above. Noting, that (Col. 8, lines 6-7) teaches that depicted in (Fig. 4) is a means in which two continuous belts are implemented (as opposed to drums) with no backing surface being employed.
As noted above in limitation (c), (Fig. 1) depicts the application process as being accomplished with a nozzle or icing tip.
As depicted in (Fig. 4), as the separation between the two continuous belts occurs it illustrates the precursor material adhering to both the first rotating belt and the second rotating belt, with precursor material spanning from the first rotating belt to the second rotating belt.
There is no mention of the word electrospinning or electrospinning nozzle. As such, it is understood that the object labeled with reference character 4 is not an electrospinning nozzle. Furthermore, since there is no mention of electrospinning or electrospinning nozzles it is understood that there is no motivation or reason to do so.
(Col. 5, fines 29-44) teaches various kinds of polymeric material that may be utilized, including thermosetting systems. However, electrospun material is not mentioned. Accordingly, since there is no mention of implementing electrospun material His understood that there is no motivation or reason to do so.
(Col 3, fines 62-74) teaches that depicted in (Fig. 2) is the sequence at the exit nip in greater detail. As depicted, the polymer is shown emerging from the nip at A in a tacky state and adhering to the foundation sheet 1 and to the surface of roll 2. 4s the distance between the foundation and roll surfaces progressively increases stringing of the polymer occurs (stage BC) during which cure hardening of the polymer is also being effected in a manner appropriate to the material. (Col. &, lines 6-7 & 16-21) teaches that depicted in (Fig. 4) is a means in which two continuous belts are implemented (as opposed to drums) with no backing surface being employed. (Col. 8, lines 16-21) teaches as two layers of cloth were then progressively separated and were held at an appropriate distance apart while the rubber hardened until it would break to give two surfaces, as shown, which were covered with lines of fibrils which adhered for at least a proportion of their length.

Regarding claim 2, 	
Wherein an angle defined by the first automated track apparatus, the contact point and the second automated track apparatus ranges from 0° to about 180°.
Jones teaches the following:
As depicted in (Fig. 1), the angle defined by the two track surfaces, and their contact point is 0°. Depicted in (Fig. 5) the angle defined by the two tracks, and their contact point is a non-zero angle that is less than 90°.
Regarding claim 3, 	
Wherein the vessel comprises a nozzle adapted and configured to deliver the nanofiber precursor material to the contact point through a method selected from the group consisting of dripping, spraying, pouring, brushing, electrospraying, and injecting.
Jones teaches the following:
As depicted in (Figs 1 & 4) of Jones that the nozzle is understood to be “spraying” the precursor material.
Regarding claim 5, 	
Wherein the vessel and nozzle are adapted and configured to deliver the nanofiber precursor material to the contact point by delivering the nanofiber precursor material to the first rotating belt, the second rotating belt or both, at a point “upstream’ from the contact point, such that the nanofiber precursor material is carried to the contact point as the first and second rotating belts move
Jones teaches the following:
(Fig. 1 & Fig. 5) depicts the nozzle, at a point “upstream” from the contact point allowing for the precursor material to be carried to the contact point as the first and/or second rotating belts move.
Regarding claim 6, 	
Wherein the vessel is a reservoir adapted and configured to allow the first rotating belt, second rotating belt or both, to contact the nanofiber precursor material such that an amount of nanofiber precursor material adheres to the rotating belt and carries it to the contact point as the first and second rotating belts move
Jones teaches the following:
(Fig. 1 & Fig. 5) depicts the nozzle, at a point “upstream” from the contact point allowing for the precursor material to be carried to the contact point as the first and/or second rotating belts move.
Regarding claim 11-12,
Wherein at least one parameter of the first automated track apparatus and the second automated track apparatus selected from the group consisting of the rotating belt movement speed, rotating belt orientation, and rotating belt location are independently modifiable
Wherein the first rotating belt and the second rotating belt both move at a speed ranging from about 0.1 cm/min to about 3 m/s

(Col. 4, Hines 5-11) teaches a surface corresponding to that of drum 2 which is capable of moving at the speed and in the direction that it is desired. (Co! 8, ines 72) teaches that the curing belt 37 is P.T.F.E. speed 1.44 ft. / min. (Col. 9, lines 29- 30) teaches that a faster belt speed-2.1 ft./min. Where, 1.44 ft. / min is 43.89 or ~43.9 cm / min and 2.1 ft. / min is 64.00 cm/min, for a range of 43.89 or ~43.9 cm/min to 64.00 cm/min, which falls within the range given. Accordingly, it is understood that the rotating belt movement speed is on parameter that is independent modifiable. Noting, that the use of an independently modifiable rotating belt movement speed in the contact surface (belt or drums) versus the curing belt is nothing more than the application a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Regarding claim 13,
 (a) at least one material selected from the group consisting of rubber, plastic, ceramics, and metals; 
(b) a patterned textured surface independently selected from the group consisting of sponges, holes, brushes, bristles, and pillars.
Jones teaches the following: 
(Col. & lines 72) teaches that the curing belt 37 is P.T.F.E, coated with a glass cloth. Accordingly, implementing P.T.F.E, coated with a glass cloth for any of the belts utilized is understood to be the simple substitution of one known element for another to obtain predictable results, allows for the case law corresponding to KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007). Alternatively, the case law for known material in the art may also be recited.
Highlighting, only one of options from either group of limitations needed to be meet.
B.) Claim(s) 4, are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Vernon et al. (US-3,907,478, hereinafter Vernon), 
Regarding claim 4,
Wherein the vessel and nozzle define 4 vertical axis aligned perpendicularly to the ground, wherein the contact point is aligned along the vertical axis, directly below the nozzle.
Regarding Claim 4, Jones teaching the invention as claimed, highlighting that the position of the polymeric material deposition device is depicted to be upstream, noting the case law for the rearrangement of parts may have been recited to remedy the differences. in analogous art for the production of synthetic fibers, such as polypropylene fibers, manufactured in a form in which the fibers are of regular dimensions and substantially free from whiskery an pendant fibrils, by a controlled fibrillation method, Vernon suggests details regarding the implementation of a slot die aligned to drop polymer material at the contact point of a pair nip rollers, and in this regard Vernon teaches the following:
(Col. 6, lines 50-56) teaches that in the first stage {A), a slot die extruder 1 provides a web 2 of molecularly-orientable organic polymer com position at a temperature above its crystalline melting point, which is fed between the nip formed between a roller 3 having closely-spaced, parallel surface ridges and a smooth-surfaced backing roller 4. Highlighting, that the slot die extruder (nozzle) is directly above nip contact point, allowing for the polymer melt to be poured into the contact paint of the nip roller. With the two constituents defining a vertical axis, in which that two constituents are aligned perpendicularly to the ground.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fibers comprising passing uncured epoxide resin between a set of belts that come to a nip, separating the resin from the surface at a point past the nip, at which it is capable of fibrillation, so that fibers are formed in the resin, effecting cure of the fibers to stabilize them, and detaching the adherent fibers from the surface of Jones. By utilizing a slot die that is above and vertically aligned with the contact point of a nip roller, as taught by Vernon. Due to the fact it would amount to nothing more than a use of a known arrangement between a slot die and nip roller contact point in the production of fibers, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Vernon. Accordingly, citing the case law for the rearrangement of parts, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). The particular placement of an element was held to be obvious. It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. Jones / Vernon discloses the claimed invention except for the rearrangement of the slot die such that it sits above and is vertically aligned with a nip roller contact point. {t would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the slot die such that it sits above and is vertically aligned with a nip roller contact point, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the slot die such that it sits above and is vertically aligned with a nip roller contact point for the purpose of reducing the amount of travel time it takes to reach the nip rollers and reduce waste from alignment issues.
C.) Claim(s) 7-8, are rejected under 35 U.S.C. 103 as being unpatentable over M. Jones (US-3,814,791, hereinafter Jones), and in further view of Vince Beachley (WO-2016/172,531 hereinafter Beachley)
Regarding claim 7, 	
Further comprising a collection rack disposed within the internal cavity, distal to the contact point, adapted and configured to remove the nanofiber from the first and second rotating belts,
Regarding Claim 7, Jones teaching the invention as claimed. Jones is stent on the collection mechanism. In analogous art for system and process for manufacturing 
((0005]) teaches that the system may also include a collection rack inside the collection compartment for removing a fiber. ([0037)) teaches that due to the motion of the angled collection surfaces 201 and 202, successively formed fibers are aligned, spaced apart from one another and elongated within the collection compartment, and finally collected. In one embodiment, the formed fibers can be removed from the collection compartment 206 into the collection rack 205.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fibers comprising passing uncured epoxide resin between a set of belts that come to a nip, separating the resin from the surface at a point past the nip, at which it is capable of fibrillation, so that fibers are formed in the resin, effecting cure of the fibers to stabilize them, and detaching the adherent fibers from the surface of Jones. By utilizing a fiber collection rack disposed within the internal cavity implemented to remove fibers from the rotating belts, as taught by Beachley. Due to the fact it would amount to nothing more than a use of a known fiber collection means, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Beachley. "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 8, 	
Wherein a distance between the first rotating belt and the second rotating belt at the point where the collection rack removes the nanofiber is greater than about 1 cm
Regarding Claim 8, Jones teaching the invention as claimed. in addition, (Col. 3, lines 66- 72) in conjunction with (Fig. 2) depicts and teaches that as the polymer progress through the nip, stringing of the polymer occurs, with point C being the furthest distance the fiber reaches, with the distance between the belt / roll being understood to regulate the size of the fiber produced. Accordingly, it is understood that if a collection mechanism is found before this point, the fiber would not reach its lengthiest potential. Jones is silent on the distance at which the collection rack is placed. In analogous art as applied above in claim 7, Beachley gives details regarding optimizing the distance of the collection rack, and in this regard Beachley teaches the following:
([0039]) teaches that the top roller 304 may be moved to adjust the initial nanofiber length L (in FIG. 2) when a fiber enters the deposition area. Similarly, the bottom roller 303 may be moved to adjust the final position, which affects the angle of the track Ɵ as well as the draw ratio or total elongation ([0041]) teaches that the draw ratio measures the extent of elongation, and may be determined by the ratio of longest distance between the two tracks 201 and 202 in the collection 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fibers comprising passing uncured epoxide resin between a set of belts that come to a nip, separating the resin from the surface at a point past the nip, at which it is capable of fibrillation, so that fibers are formed in the resin, effecting cure of the fibers to stabilize them, and detaching the adherent fibers from the surface of Jones. By optimizing the collection rack distance, as taught by Beachley. Highlighting, implementation of optimized collection rack distance provides a means for tailoring the length of fiber produced, ([0041], Fig. 2).
 	Accordingly, citing the case law for result effective variables, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Jones / Beachley discloses the claimed invention except for the optimal placement for a fiber collection mechanism (rack). It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the placement for a fiber collection mechanism (rack), since it has been held that discovering an optimum value 

D.) Claim(s) 9-10, are rejected under 35 U.S.C. 103 as being unpatentable over M. Jones (US-3,814,791, hereinafter Jones), and in further view of Wikipedia’s Article on Conveyor Belts (Conveyor Belt, 2017, hereinafter WACB)
Regarding claim 9-10, 	
Wherein the first automated track apparatus and the second automated track apparatus are independently selected from the group consisting of a motor-powered belt driven system and a manually operated belt driven system.
Wherein the first rotating belt is driven by at least one of the at least two first rollers and the second rotating belt is driven by at least one of the at least two second rollers.
Regarding Claims 9-10, Jones teaching the invention as claimed, in addition to showing what appears to be a motor-belt driving system for the right most wheel in (Fig. 5). Jones is silent on the driving mechanism for the belt or drums. Janes is silent on details regarding the conveyor belt system including the drive system. In analogous art fora conveyor belt systems, WACB suggests details regarding structure and operational details about conveyor belt systems, including details on the driving mechanisms, and in this regard teaches the following:
(Abstract) teaches A belt conveyor system consists of two or more pulleys (sometimes referred to as drums), with an endless loop of carrying medium--the conveyor belt--that rotates about them. One or both of the pulleys are powered, moving the belt and the material on the belt forward. The powered pulley is called the drive pulley while the unpowered pulley is called the idler pulley.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fibers comprising passing uncured epoxide resin between a set of belts that come to a nip, separating the resin from the surface at a point past the nip, at which it is capable of fibrillation, so that fibers are formed in the resin, effecting cure of the fibers to stabilize them, and detaching the adherent fibers from the surface of Jones. By utilizing two or more pulleys with at least one powered pulley for the belt conveyor system, as taught by WACB. Due to the fact it would amount to nothing more than a use of a known pulley and belt conveyor system arrangement, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by WACB. Highlighting, that implementation of a belt conveyor system with two or more pulleys with at least one powered pulley provides a means for transporting from one point to another, (Abstract). Accordingly, the application a known technique to a known device (method, or product) ready for improvement to yield predictable results, allows for the case law corresponding to KSR may be recited.
E.) Claim(s) 15 & 25, are rejected under 35 U.S.C. 103 as being unpatentable over Jones as applied above to claim 1, and in further view of Zhang et al. (Centrifugal Spinning: An Alternative Approach to Fabricate Nanofibers at High Speed and Low Cost, 2014, hereinafter Zhang)
Regarding claim 25,
A system for forming a nanofiber, the system comprising:
a first automated track apparatus comprising a first rotating belt spanning at least two first rollers; 
a second automated track apparatus comprising a second rotating belt spanning at least two second rollers; and 
a centrifugal spinning apparatus adapted and configured to rotate and extrude a nanofiber towards a contact point defined between the first rotating belt and the second rotating belt; 
wherein: 
the first rotating belt and the second rotating belt are disposed facing each other, and where the first rotating belt and the second rotating belt are in contact with each other or are at their closest point to each other at the defined contact point, 
such that a nanofiber extruded by the centrifugal spinning apparatus can be deposited on the first rotating belt and the second rotating belt within the contact point;
Jones teaches the following:
(Fig. 5) depicts the apparatus comprising a belt 37 being tensioned by two rollers. Accordingly, using an endless belt in place of a drum that is tensioned by two rollers, is understood to be disclosed. Noting, that a teaching, suggestion, or 
(Col. 4, fines 16-19) teaches that roll 3 may be replaced by any appropriate means capable of supporting the foundation in the desired position, and while it, similarly, may be an endless belt. Highlighting, that (Fig. 5) depicts a belt 37 tensioned by two rollers. Accordingly, using an endless belt in place of a drum that is tensioned by two rollers, is understood to be disclosed. Noting that the case law for disclosed examples/ preferred embodiment / entire teaching / non- preferred embodiments may be applied. Accordingly, it has been held that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiment. (In re Susi, 169 USPQ 423) Also, it has been held that a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. (In re Burckel, 201 USPQ 67).
(Col. 3, lines 50-57) teaches that polymeric pile is fed into the nip of a pair of contrarotating rolls 2 and 3 rotating in the direction of the arrows. The polymeric material 4 is applied to the surface of the foundation and as the foundation emerges from the exit nip a pile is pulled between the foundation and the surface of roll 2, which provides the temporary anchorage referred to above. Noting, that (Cal. &, lines 6-7) teaches that depicted in (Fig. 4) is a means in which two 
(Col. 3, lines 50-57) teaches that polymeric pile is fed into the nip of a pair of contrarotating rolls 2 and 3 rotating in the direction of the arrows. (Col. 8, lines 9-10) teaches that in Example 1 the thermoplastic rubber, which was of putty-like consistency, was fed into the nip as a sheet.
Regarding Claim 25, Jones teaches what is previously mentioned. Jones is silent on the centrifugal spinning system is orientation being vertical, in analogous art for the fabrication of nanofibers, Zhang teaches alternative methods to electrospinning fibers, in particular centrifugal spinning, and in this regard Zhang teaches the following:
 (Pg. 679-680) depicts a melt blowing nozzle, another possible alternative and (Pg. 686 & 688) depicts a centrifugal spinning device and nozzle (spinning head). Highlighting, (Pg. 688) shows the centrifugal spinning system to be oriented vertically with the ground and substrate. Noting, that if needed the case law for the rearrangement of parts may be implemented reading any discrepancies with the position and orientation of the centrifugal spinning apparatus and the contact point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fibers comprising passing uncured epoxide resin between a set of belts that come to a nip, separating the resin from the surface at a point past the nip, at which it is capable of KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 15,
Wherein the centrifugal spinning system is oriented such that the rotational axis of the centrifugal spinning system is oriented vertically
Regarding Claim 15, Jones teaches what is previously mentioned. Jones is silent on the centrifugal spinning system is orientation being vertical, in analogous art for the fabrication of nanofibers, Zhang teaches alternative methods to electrospinning fibers, in particular centrifugal spinning, and in this regard Zhang teaches the following:
 (Pg. 679-680) depicts a melt blowing nozzle, another possible alternative and (Pg. 686 & 688) depicts a centrifugal spinning device and nozzle (spinning head). Highlighting, (Pg. 688) shows the centrifugal spinning system to be oriented vertically with the ground and substrate. Noting, that if needed the case law for the rearrangement of parts may be implemented reading any discrepancies with the position and orientation of the centrifugal spinning apparatus and the contact point.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method and apparatus for fibers comprising passing uncured epoxide resin between a set of belts that come to a nip, separating the resin from the surface at a point past the nip, at which it is capable of fibrillation, so that fibers are formed in the resin, effecting cure of the fibers to stabilize them, and detaching the adherent fibers from the surface of Jones. By utilizing centrifugal spinning system, as taught by Zhang. Highlighting, implementation of centrifugal spinning as a means for drawing fibers to be deposited allows for producing nanofibers from various materials at high speed and low cost, (Abstract). Highlighting, that the simple substitution of one known element for another to obtain predictable results would amount to nothing more than a use of a known fiber production technique, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Zhang. Consequently, citing the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).A II.) Claim(s) 1-2, 7-12, 15 & 25, are rejected under 35 U.S.C. 103 as being unpatentable over Beachley (WO-2016/172,531 hereinafter Beachley) and in further view of Zhang et al. (Centrifugal Spinning: An Alternative Approach to Fabricate Nanofibers at High Speed and Low Cost, 2014, hereinafter Zhang)Regarding claim 1, 	
A system for forming a nanofiber, the system comprising: 
a first automated track apparatus comprising a first rotating belt spanning at least two first rollers; 
a second automated track apparatus comprising a second rotating belt spanning at least two second rollers; and 
a vessel containing a nanofiber precursor material; 
wherein: 
the first rotating belt and the second rotating belt are disposed facing each other and define a contact point where the first rotating belt and the second rotating belt are in contact with each other or are at their closest point to each other, 
such that a volume of nanofiber precursor can be deposited on the first rotating belt and the second rotating belt within the contact point; 
the first rotating belt, second rotating belt and contact point define an internal cavity where the first rotating belt and second rotating belt face each other at a distance from each other; 
the first automated track apparatus is adapted and configured to rotate the first rotating belt around the at least two first rollers and the second automated track apparatus is adapted and configured to rotate the second rotating belt around the at least two second rollers, such that the first rotating belt and the second rotating belt move in the same direction away from the contact point, towards the internal cavity; 
the vessel is adapted and configured to deliver the volume of nanofiber precursor material to the contact point and 
the first rotating belt and the second rotating belt are adapted and configured to contact the nanofiber precursor material at the contact point such that the nanofiber precursor material adheres to the first rotating belt and the second rotating belt, such that the nanofiber precursor material spans from the first rotating belt to the second rotating belt; 
the vessel does not comprise an electrospinning nozzle; 
the nanofiber precursor material is not an electrospun material; and -2- 39153583.1 U.S. Patent Application No. 16/191,254 Attorney Docket No. 370431-1004US1(00157) Response to Non-Final Office Action issued August 6, 2021 CONFIDENTIAL
wherein, when the first rotating belt and second rotating belt move away from the contact point, the volume of nanofiber precursor material is carried into the internal cavity and is elongated while moving through the internal cavity, thereby forming a nanofiber
Beachley teaches the following:
& b.) (Fig. 2) depicts the Invention as disclosed. ([0039))) teaches each track may include a belt and three rollers that are available to turn the belt of the track.
([0037]) teaches as a nanofiber 204 is deposited into the deposition area 203 from the electro spinning nozzle 206, each end of the nanofiber is adhered to the conductive surfaces 201 and 202, thus the nanofiber 204 travels down with the movement of the tracks in the direction of the arrows 207.
([0033]) teaches that the tracks or conductive collection surfaces 201 and 202 may be at a distance from and facing each other. The two conductive collection surfaces define a space in between that includes a deposition area 203 and a collection compartment 206.
& f.) (Fig. 2) illustrates the system using two angled tracks for nanofiber collecting and post-drawing according to one embodiment. Where the nozzle is depositing the material at a point between the two belts. ([0039]) teaching that the initial fiber length (or the gap between two conductive collection surfaces at the deposition area)...can be independently controlled. Highlighting, that the case law for the rearrangement of parts or result effective variables may be recited for regarding any discrepancies with the distance implemented between the two belts. Accordingly, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). The particular placement of an element was held to be obvious. It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. 2eachly discloses the claimed invention except for the 
(Fig. 5) depicts the first and second belt, and contact point defining an internal cavity which houses a collection rack. Noting, that the first and second belt both face each other at a distance from one another.
(Fig. 2) depicts the invention as disclosed. ([0037]) teaching that the two conductive collection surfaces 2041 and 202 may be capable of motion in the direction marked by the arrows 20. (0039]) teaches each track may include a belt and three rollers that are available to turn the belt of the track.
([0043]) teaches that the method may include a first fiber from a nozzle 407 and depositing the first fiber at a deposition area 402. ([0032]) teaches that the manufacturing system also enables continuous production of ordered nanofiber arrays. For example, semi-solid nanofibers can be drawn immediately upon deposition before solvent has completely evaporated. This is called "wet-stretching.”
([0005]) teaches that a successively formed fibers may be aligned, spaced apart from one another within the collection department and each of the fibers is elongated while moving along the angled portion of each of the two surfaces. Highlighting (Fig. 2) best depicts this.
Regarding Claim 1, Beachley teaches what is detailed above, in addition Beachley notes that the above-disclosed features and functions, a3 well as alternatives, may be combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations or improvements may be made by those skilled in the art, each of which is also intended to be encompassed by the disclosed embodiment, ([0077]). Beachley is silent on the vessel not comprising an electrospinning nozzle and the nanofiber precursor material is not an electrospun material. In analogous art for the fabrication of nanofibers, Zhang teaches alternative methods to electrospinning fibers, in particular centrifugal spinning, and in this regard Zhang teaches the following:
& i.) (Abstract) teaches that electrospinning is the most used method for producing nanofibers. However, the wide-spread commercial use of electrospinning is limited mainly due to its low production rate....Centrifugal spinning is an alternative method for producing nanofibers from various materials at high speed and low cost. In centrifugal spinning, the spinning fluid is placed in a rotating spinning head. When the rotating speed reaches a critical value, the centrifugal force overcomes the surface tension of the spinning fluid to eject a liquid jet from the nozzle tip of the spinning head. The jet then undergoes a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process for manufacturing nanofibers that integrates a post-drawing process with a continuous deposition, the process is capable of post-drawing multiple individual electrospun nanofibers simultaneously of Beachley. By utilizing a centrifugal spinning as a means for drawing fibers to be deposited, as taught by Zhang. Highlighting, implementation of centrifugal spinning as a means for drawing fibers to be deposited allows for producing nanofibers from various materials at high speed and low cost, (Abstract). Highlighting, that the simple substitution of one known element for another to obtain predictable results would amount to nothing more than a use of a known fiber production technique, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Zhang. Consequently, citing the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding claim 2,
Wherein an angle defined by the first automated track apparatus, the contact point and the second automated track apparatus ranges from 0° to about 180°.
Beachley teaches the following:
([0035)) teaches the angle Ɵ can range from 0 to 90 degrees. In this case, if the distance between the proximate ends 208, 209 remains unchanged, the larger the track angle Ɵ is, the farther apart the distal ends of the two collection surfaces are from each other. Similarly, the smaller the track angle Ɵ is, the closer the distal ends of the two conductive collection surfaces are from each other. In one embodiment, the angle Ɵ is 90 degrees i.e. the conductive collection surfaces 201 and 202 are orthogonal to each other. In another embodiment, the angle Ɵ can be less than 90 degrees. In another embodiment, the angle Ɵ can be zero.
Regarding claim 7, 	
Further comprising a collection rack disposed within the internal cavity, distal to the contact point, adapted and configured to remove the nanofiber from the first and second rotating belts,
Beachley teaches the following: 
([0036]) teaches as depicted in (Fig. 2) the system may also include a collection rack 205 that is placed inside the collection compartment, and typically positioned near the distal and 240, 211 of the conductive collection surfaces 201, 203.

Regarding claim 8,
Wherein a distance between the first rotating belt and the second rotating belt at the point where the collection rack removes the nanofiber is greater than about 1 cm
Beachley teaches the following: 
([0041]) teaches as can be seen in (Fig. 2) the draw ratio measures the extent of elongation, and may be determined by the ratio of longest distance between the two tracks 204 and 202 in the collection compartment (Le., Lil and the initial length L. As can be controlled by various parameters such as the initial length, the angle of the tracks Ɵ and the depth of the collection compartment 206 (i.e., D), the system can accommodate a wide range of draw ratio. In one embodiment, the draw ratio can be 1 - 2000% (i.e. 20x). In another embodiment, the draw ratio can be 4000 %, 8000 %, 10,000 % or 20,000 %. The draw rate could be in a wide range, such as 0 - 1000% elongation per second. As such, it is understood that the depth of the collection compartment 206 (i.e., D) can be varied and has an impact on the length of the fiber produced. Accordingly, the case law for result effective variable may be recited, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Jones 
Regarding Claim 9,
Wherein the first automated track apparatus and the second automated track apparatus are independently selected from the group consisting of a motor-powered belt driven system and a manually operated belt driven system.
Beachley teaches the following:
([0051]) teaches that each track may be driven by one or more higher-torque motors to accommodate the complexity of the tracks.
Regarding Claim 10,
Wherein the first rotating belt is driven by at least one of the at least two first rollers and the second rotating belt is driven by at least one of the at least two second rollers.
Beachley teaches the following:
([0039}} teaches each track may include a belt and three rollers that are available to turn the belt of the track. Going on to state that one or rare rollers may be driven by a motor to drive the belt of the track, or a separate roller is used to drive the belt.
Regarding Claim 11,
Wherein at least one parameter of the first automated track apparatus and the second automated track apparatus selected from the group consisting of the rotating belt movement speed, rotating belt orientation, and rotating belt location are independently modifiable
Beachley teaches the following:
([0008]) teaching that the two collection surfaces may move at various speeds and have different dimensions and each part may have different geometric measurements depending on the materials to be used for electro spinning. For example, the speed may be between 0.5 and 100 cm/min. ([0035)) teaches that the track angle Ɵ is, the closer the distal ends of the two collection surfaces are from each other. In one embodiment, the angle Ɵ is 90 degrees, i.e. the collection surfaces 201 and 202 are orthogonal to each other. In another embodiment, the angle Ɵ can be less than 90 degrees. In another embodiment, the angle Ɵ can be zero, in which case the two collection surfaces 201 and 202 are parallel to each other. ([0039]) teaching that the initial fiber length (or the gap between two conductive collection surfaces at the deposition area)…can be independently controlled. Highlighting, that the case law for the rearrangement of parts or result 
Regarding Claim 12,
Wherein the first rotating belt and the second rotating belt both move at a speed ranging from about 0.1 cm/min to about 3 m/s.
Beachley teaches the following:
([0040]) teaches that the speed of the belt may be in the range between 0.1 cm/min and 1000 cm/min. In another embodiment, the speed of the belt may be between 0.5 and 100 cm/min.

Regarding Claim 15,
Wherein the centrifugal spinning system is oriented such that the rotational axis of the centrifugal spinning system is oriented vertically
Regarding Claim 15, Beachley teaches what is detailed above. Beachley is silent on the centrifugal spinning system’s orientation being vertical. In analogous art for the fabrication of nanofibers, Zhang teaches alternative methods to electrospinning fibers, in particular centrifugal spinning, and in this regard Zhang teaches the following:
 (Pg. 679-680) depicts a melt blowing nozzle, another possible alternative and (Pg. 686 & 688) depicts a centrifugal spinning device and nozzle (spinning head). Highlighting, (Pg. 688) shows the centrifugal spinning system to be oriented vertically with the ground and substrate. Noting, that if needed the case law for the rearrangement of parts may be implemented reading any discrepancies with the position and orientation of the centrifugal spinning apparatus and the contact point.
The same case law, rejection rationale and analysis that was used previously for claim 25, can be applied here and should be referred to for this claim as well.
Regarding claim 25,
A system for forming a nanofiber, the system comprising:
a first automated track apparatus comprising a first rotating belt spanning at least two first rollers; 
a second automated track apparatus comprising a second rotating belt spanning at least two second rollers; and 
a centrifugal spinning apparatus adapted and configured to rotate and extrude a nanofiber towards a contact point defined between the first rotating belt and the second rotating belt; 
wherein: 
the first rotating belt and the second rotating belt are disposed facing each other, and where the first rotating belt and the second rotating belt are in contact with each other or are at their closest point to each other at the defined contact point, 
such that a nanofiber extruded by the centrifugal spinning apparatus can be deposited on the first rotating belt and the second rotating belt within the contact point;
Beachley teaches the following:
& b.) (Fig. 2) depicts the Invention as disclosed. ([0039))) teaches each track may include a belt and three rollers that are available to turn the belt of the track. ([0033]) teaches that the tracks or conductive collection surfaces 201 and 202 may be at a distance from and facing each other. The two conductive collection surfaces define a space in between that includes a deposition area 203 and a collection compartment 206.
(Fig. 2) illustrates the system using two angled tracks for nanofiber collecting and post-drawing according to one embodiment. Where the nozzle is depositing the material at a point between the two belts. ([0039]) teaching that the initial fiber length (or the gap between two conductive collection surfaces at the deposition area)...can be independently controlled. Highlighting, that the case law for the rearrangement of parts or result effective variables may be recited for regarding any discrepancies with the distance implemented between the two belts. Accordingly, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). The particular placement of an element was held to be obvious. It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. 2eachly discloses the claimed invention except for the rearrangement of the initial distance of the two track system. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the initial distance of the two track system, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the initial distance of the two track system for the purpose of changing the size of the deposition area, which is defined as the initial distance between the two track system, (Claim 20).
Regarding Claim 25, Beachley teaches what is detailed above, in addition Beachley notes that the above-disclosed features and functions, a3 well as alternatives, may be combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations or improvements may be made by those skilled in the art, each of which is also intended to be encompassed by the disclosed embodiment, (]0077]). Beachley is silent on the vessel not comprising an electrospinning nozzle and the nanofiber precursor material is not an electrospun material. in analogous art for the fabrication of nanofibers, Zhang teaches 
(Abstract) teaches that electrospinning is the most used method for producing nanofibers. However, the wide-spread commercial use of electrospinning is limited mainly due to its low production rate....Centrifugal spinning is an alternative method for producing nanofibers from various materials at high speed and low cost. In centrifugal spinning, the spinning fluid is placed in a rotating spinning head. When the rotating speed reaches a critical value, the centrifugal force overcomes the surface tension of the spinning fluid to eject a liquid jet from the nozzle tip of the spinning head. The jet then undergoes a stretching process and is eventually deposited on the collector, forming solidified nanofibers. Highlighting, (Pg. 679-680) depicts a melt blowing nozzle, another possible alternative and (Pg. 686 & 688) depicts a centrifugal spinning device and nozzle (spinning head).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process for manufacturing nanofibers that integrates a post-drawing process with a continuous deposition, the process is capable of post-drawing multiple individual electrospun nanofibers simultaneously of Beachley. By utilizing a centrifugal spinning as a means for drawing fibers to be deposited, as taught by Zhang. Highlighting, implementation of centrifugal spinning as a means for drawing fibers to be deposited allows for producing nanofibers from various materials at high speed and low cost, (Abstract). Highlighting, that the KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
B II.) Claim(s) 3-4, are rejected under 35 U.S.C. 103 as being unpatentable over Beachley, in view of Zhang and in further view of Vernon et al. (US-3,907,478, hereinafter Vernon)
 Regarding claims 3, 
Wherein the vessel comprises a nozzle adapted and configured to deliver the nanofiber precursor material to the contact point through a method selected from the group consisting of dripping, spraying, pouring, brushing, electrospraying, and injecting.
Regarding Claim 3, Beachley as modified teaches what is detailed above, in addition Beachley notes that the above-disclosed features and functions, as well as alternatives, may be combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations or improvements may be made by those skilled in the art, each of which is also intended to be 
(Col. 6, lines 50-56) teaches that in the first stage (A), a slot die extruder 1 provides a web 2 of molecularly-orientable organic polymer composition at a temperature above its crystalline melting point, which is fed between the nip formed between a roller 3 having closely-spaced, parallel surface ridges and a smooth-surfaced backing roller 4. Highlighting, that the slot die extruder {nozzle} is directly above nip contact point, allowing for the polymer melt to be poured into the contact paint of the nip roller. With the two constituents defining a vertical axis, in which that two constituents are aligned perpendicularly to the ground.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process for manufacturing nanofibers that integrates a post-drawing process with a continuous deposition, the process is capable of past-drawing multiple individual electrospun nanofibers simultaneously of Beachley as modified. By utilizing a deposition nozzle that drips / KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).Regarding Claim 4,
Wherein the vessel and nozzle define 4 vertical axis aligned perpendicularly to the ground, wherein the contact point is aligned along the vertical axis, directly below the nozzle.
Beachley teaches the following:
As depicted in (Fig. 2} the vessel and nozzle define a vertical axis that is aligned perpendicularly with the ground. Highlighting, that the contact point is also aligned along the vertical axis, and the contact point is found directly below the nozzle.
C ll.) Claim(s) 3, 5-6, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Beachley, in view of Zhang in view of Vernon and in further view of M. Jones (US-3,814,791, hereinafter Jones)
Regarding Claims 3 & 5-6, 
Wherein the vessel comprises a nozzle adapted and configured to deliver the nanofiber precursor material to the contact point through a method selected from the group consisting of dripping, spraying, pouring, brushing, electrospraying, and injecting.
Wherein the vessel and nozzle are adapted and configured to deliver the nanofiber precursor material to the contact point by delivering the nanofiber precursor material to the first rotating belt, the second rotating belt or both, at a point “upstream’ from the contact point, such that the nanofiber precursor material is carried to the contact point as the first and second rotating belts move
Wherein the vessel is a reservoir adapted and configured to allow the first rotating belt, second rotating belt or both, to contact the nanofiber precursor material such that an amount of nanofiber precursor material adheres to the rotating belt and carries it to the contact point as the first and second rotating belts move
Regarding claims 3 & 5-6, Beachley as modified teaches what is detailed above. In addition Beachley notes that the above-disclosed features and functions, as well as alternatives, may be combined into many other different systems or applications. Various presently unforeseen or unanticipated alternatives, modifications, variations or improvements may be made by those skilled in the art, each of which is also intended to be encompassed by the disclosed embodiment, (00771). Beachley as modified above is stent on the nozzle dripping, spraying, pouring, brushing, electrospraying, and/ or injecting to deliver the nanofiber precursor material and delivering the precursor 
As depicted in (Figs 1 & 4) of Jones that the nozzle is understood to be “spraying” the precursor material. (Fig. 1 & Fig. 5} depicts the nozzle, at a point “upstream” from the contact point allowing for the precursor material to be carried to the contact point as the first and / or second rotating belts move.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process for manufacturing nanofibers that integrates a post-drawing process with a continuous deposition, the process is capable of post-drawing multiple individual electrospun nanofibers simultaneously of Beachley as modified. By utilizing a deposition that is a point “upstream” from the contact point and a deposition nozzle that drips / drops / pours material from, as taught by Jones. Due to the fact it would amount to nothing more than a use of a known deposition position and nozzle deposition technique for the production of fibers, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Jones. Accordingly, KSR case law and/ or the case law for the rearrangement of parts may be cited. Consequently, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975). The particular placement of an element was held to be obvious. It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art, In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400. Beachley as modified above / Jones discloses the claimed invention except for the rearrangement of the nozzle a deposition point being “upstream from the contact point. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange a deposition point being “upstream” from the contact point, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange a deposition point being “upstream” from the contact point for the purpose of allowing some time to pass prior to the resin making contact with the nip of the rollers.Regarding Claim 13,
(a) at least one material selected from the group consisting of rubber, plastic, ceramics, and metals; 
(b) a patterned textured surface independently selected from the group consisting of sponges, holes, brushes, bristles, and pillars.
Regarding claims 13, Beachley as modified teaching the same as mentioned above. Beachley as modified above is silent on what material or surface patter the rotating belt 
(Col. 8, lines 72} teaches that the curing belt 37 is P.T.F.E, coated with a glass cloth. Accordingly, implementing P.T.F.E, coated with a glass cloth for any of the belts utilized is understood to be the simple substitution of one known element for another to obtain predictable results, allows for the case law corresponding to KSR to be cited. Alternatively, the case law for known material in the art may also be recited.
 Highlighting, only one of options from either group of limitations needed to be meet.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production process for manufacturing nanofibers that integrates a post-drawing process with a continuous deposition, the process is capable of post-drawing multiple individual electrospun nanofibers simultaneously of Beachley as modified above. By utilizing a rotating belt comprising P.T.F.E coated with a glass cloth, as taught by Jones. Due to the fact it would amount to nothing more than a use of a known material for a rotating belt, namely P.T.F.E coated with a glass cloth, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Jones. Consequently, citing the case law for KSR, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).                                                       
                                                                       ConclusionThe prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vince Beachley (US-11,015,267) – This patent is from the instant application’s author and has an earlier priority document and date. In addition to a publication date that is after the instant application filing date. Accordingly, this reference is not considered prior art as it does not beat the instant applications filing date. However, the patent discloses in (Claim 1) a system for forming an electrospun nanofiber array, comprising: a first conductive collection surface further comprising a first proximate end and a first distal end; a second conductive collection surface positioned facing the first conductive collection surface, further comprising a second proximate end and a second distal end, wherein: the first proximate end and the second proximate end define a proximate gap between the first proximate end and the second proximate end; the first distal end and the second distal end define a distal gap between the first distal end and the second distal end; the first proximate end and the second proximate end further define a deposition area positioned within the proximate gap; a first portion of the first conductive collection surface and a first portion of the second conductive collection surface are further positioned to define a track angle θ, wherein the length of the distal gap is different than the length of the proximate gap. With an embodiment of the system depicted in (Fig. 2).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715